Judgment of the Supreme Court, Queens County, entered July 1, 1966, modified, on the law and the facts, by (1) striking out so much thereof as is in favor of plaintiff against defendants 200 East 74th Street Corporation and Estate of Peter A. H. Jackson, Inc., and so much thereof as is in favor of said defendants against defendant Primak & Schechtman, Inc. and (2) providing in lieu thereof that (a) plaintiff’s complaint insofar as it is against the first two defendants hereinabove mentioned and (b) said defendants’ cross complaint against defendant Primak & Schechtman, Inc., are dismissed. As so modified, judgment affirmed insofar as appealed from, with costs to the prevailing appellants against plaintiff and with costs to plaintiff against defendant Primak & Schechtman, Inc. Findings of fact contained or implicit in the trial court’s decision which are inconsistent herewith are reversed and new findings are made as indicated herein. We find that the circumstances surrounding the accident are insufficient to hold the owner and the general contractor liable for negligence; they did not have any actual knowledge as to the facts attending the mishap in question (Basciano v. Fuller Co., 3 A D 2d 14). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.